Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 1 of 58

                       UNCLASSIFIED




     Structured Interview Assessment
                   of the
                 Field Use
                     of
     Voice Stress Analyzer Technology




                         March 30, 2007




                       UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 2 of 58

                                          UNCLASSIFIED

                                       Executive Summary
    The original goal of this study was to assess the effectiveness of Voice Stress Analyzer (VSA)
technology, including its validity and reliability, by members of the Armed Forces of the United States in
a military field environment. Unfortunately, the Department of Defense (DOD) issued a general order
during the early stages of this project instructing DOD interrogators to cease using VSA devices. The
majority of DOD interrogators and practitioners using VSA were quickly redeployed and not available for
interviews. Consequently, the project staff chose an alternative approach where civilian law enforcement
officials who used Computer VSA (CVSA) technology were interviewed. While the environment for
civilian police officers is much different than the military, the expectation was that obtaining insight
concerning CVSA use in the civilian sector would prove beneficial for military decision makers.

     Eighty-one (81) civilian police officers from 81 different police agencies were asked 47 questions
concerning their experience with CVSA via a confidential telephone interview. This survey-based
descriptive study summarizes their responses and provides insight into the CVSA operational experience
of these officers. These 81 police officers are a small portion of the CVSA examiner workforce in the
United States; however, they represent approximately 1,500 combined years of police experience with
over 14,500 completed CVSA examinations.

    The majority of the survey respondents in this survey believe that CVSA is a useful tool. The
CVSA’s primary utility is associated with its use as an additional tool to help with a specific subset of
criminal cases and pre-employment screening. Other conclusions include:

    •   Police officers like CVSA because it helps them clear cases
    •   Police officers cite ease of use, portability, and timeliness as beneficial characteristics of CVSA
    •   CVSA effectiveness is extremely dependant on interrogator skill
    •   The interview protocol is extremely important for success
    •   Approximately 75 percent of all deception indications are verified by confessions
    •   Approximately 44 percent of the survey respondents volunteered that CVSA is not 100 percent
        accurate
    •   The key goal of CVSA interviews among police officers appears to be obtaining confessions
    •   Survey respondents believe that CVSA appears to provide indications of stress




                                                     ii

                                          UNCLASSIFIED
            Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 3 of 58

                                                             UNCLASSIFIED

                                                           Table of Contents
Executive Summary ....................................................................................................................................ii

Introduction............................................................................................................................................1 - 2
       Background and Project Focus ........................................................................................................ 1
       VSA Technologies ........................................................................................................................... 2

Methods .................................................................................................................................................3 - 5
      Questionnaire Development............................................................................................................. 3
      Sample Pool Development............................................................................................................... 3
      Sample Selection.............................................................................................................................. 3
      Data Collection, Non-Response Assessment ................................................................................... 4
      Data Collection/Questionnaire Application ..................................................................................... 5
      Data Coding and Cleaning ............................................................................................................... 5
      Analysis ........................................................................................................................................ 5

Limitations..............................................................................................................................................6 - 7
       Self-Selection Bias........................................................................................................................... 6
       Study Politics ................................................................................................................................... 6
       Limited Technology Representation................................................................................................ 6
        Principal Investigator's Knowledge .………………………………………………………………7

Findings ...............................................................................................................................................8 - 26
       Mail Package Response ................................................................................................................... 8
       Respondents Who Completed the Survey ..................................................................................... 11
       Background Questions................................................................................................................... 11
       CVSA Experience.......................................................................................................................... 15
       Basic Examination Procedures …………………………………………………………………..18
         Pre-Interview Procedures ………………………………………………………………………19
         Examination Procedures ……………………………………………………………………….19
         Post-Examination Procedures ………………………………………………………………….19
       CVSA Results ……………………………………………………………………………………19

Discussion ...........................................................................................................................................27 - 31
       CVSA Effectiveness ...................................................................................................................... 27
         Stress Measurement Accuracy .................................................................................................... 27
         Interviewer Skill versus CVSA Machine Accuracy.................................................................... 28
       Covert Examinations...................................................................................................................... 29
       Confessions.................................................................................................................................... 29
       Deception/Verification................................................................................................................... 30
       CVSA Errors.................................................................................................................................. 30
       Benefits of CVSA .......................................................................................................................... 31

Conclusions ………………………………………………………………………………………………32




                                                                             iii

                                                             UNCLASSIFIED
             Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 4 of 58

                                                             UNCLASSIFIED

                                                              List of Figures
Figure 1: Response Rate ............................................................................................................................... 8
Figure 2: Reason For Non-Response ......................................................................................................... 10

                                                               List of Tables
TABLE 1: MEAN NUMBER OF CVSA EXAMINERS FOR POLICE DEPARTMENTS BY................. 9
WILLINGNESS TO PARTICIPATE STATUS........................................................................................... 9
TABLE 2: COMPARISON OF RESPONSE WILLINGNESS.................................................................. 11
TABLE 3: AVERAGE NUMBER OF TRAINED AND ACTIVE............................................................ 11
CVSA EXAMINERS.................................................................................................................................. 11
TABLE 4: POLICE OFFICER RESPONDENT TITLE (Q2).................................................................... 12
TABLE 5: CVSA EXPERIENCE OF POLICE OFFICER RESPONDENTS ........................................... 12
TABLE 6: RESPONSE TO QUESTION CHARACTERIZING ............................................................... 13
EFFECTIVENESS OF INITIAL CVSA TRAINING (Q8)........................................................................ 13
TABLE 7: RESPONSE TO QUESTION CONCERNING PREPAREDNESS TO................................... 13
CONDUCT CVSA EXAMS AFTER INITIAL TRAINING (Q9)............................................................. 13
TABLE 8: CVSA RECURRENCY TRAINING (Q12) ............................................................................. 14
TABLE 9: MOST RECENT TYPE OF NON-CVSA ................................................................................ 14
INTERROGATION TRAINING (Q18) ..................................................................................................... 14
TABLE 10: CVSA COVERT EXAMINATIONS (Q23)........................................................................... 15
TABLE 11: GENERAL COMMENTS ON COVERT EXAMINATIONS (Q23C) .................................. 15
TABLE 12: NUMBER OF CVSA EXAMINATIONS IN ......................................................................... 16
LAST 12 MONTHS AND 30 DAYS ......................................................................................................... 16
TABLE 13: CVSA STRESS ACCURACY (Q30) ..................................................................................... 17
TABLE 14: STRESS DECEPTION ACCURACY .................................................................................... 18
TABLE 15: CVSA EXAMS CONDUCTED DURING LAST 30 DAYS, ................................................ 20
NUMBER OF DECEPTIONS, AND NUMBER OF DECEPTIONS VERIFIED..................................... 20
TABLE 16: DECEPTION VERIFICATION SOURCE (Q37) .................................................................. 20
TABLE 18: COLD CALL FREQUENCY (Q39)....................................................................................... 21
TABLE 20: FALSE NEGATIVE AND POSITIVE RESULTS................................................................. 22
(Q 41A AND 42A)...................................................................................................................................... 22
TABLE 21: INTERROGATOR TECHNIQUE IMPORTANCE (Q43) .................................................... 23
TABLE 25: ADDITIONAL COMMENTS REGARDING CVSA ............................................................ 26

                                                                Attachments
1.   Letter of Introduction and Request for Participation ............................................................................. 33
2.   Response Form....................................................................................................................................... 34
3.   Telephone Follow-Up Interview Script for Invitation Package Non-Responders ................................. 35
4.   CVSA Telephone Survey....................................................................................................................... 36
5.   Responses to Question 31 ...................................................................................................................... 43
6.   Responses to Question 43 ...................................................................................................................... 46
7.   Responses to Question 45 ...................................................................................................................... 48
8.   Responses to Question 46 ...................................................................................................................... 51
9.   Responses to Question 47 ...................................................................................................................... 53


                                                                            iv

                                                             UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 5 of 58

                                          UNCLASSIFIED

                                             Introduction
     Voice Stress Analysis (VSA) is a deception detection technique. The approach is based on the theory
that telling a lie is stressful. This stress is then manifested by changes in the voice that can neither be
knowingly controlled nor detected by normal hearing. Thus, suitable technologies can detect indicators of
stress and, through extrapolation, determine whether a subject is lying by measuring the presence and
amplitude of these micro-tremors.

    The original goal of this project was to evaluate the validity and reliability of VSA devices used by
members of the Armed Forces of the United States (US) in military environments through face-to-face
interviews. Unfortunately, the Department of Defense (DOD) issued a general order during the early
stages of this project instructing DOD interrogators to cease using VSA devices. Afterwards, the majority
of DOD interrogators and practitioners using VSA were quickly redeployed and not available for
interviews. Consequently, the project staff then selected an alternative approach, whereby civilian law
enforcement officials using VSA were interviewed.

Background and Project Focus

    US civilian law enforcement officials use VSA technologies. The project staff reasoned that the
experience of civilian law enforcement professionals could provide insight into the use and effectiveness
of VSA. While the experience of civilian law enforcement personnel differs in many ways from DOD
interrogators, the staff expected that the civilian experience would be useful in evaluating the suitability
of VSA technologies for DOD-related interrogation and law enforcement activities.

    The original project plan called for key elements of information to be collected during the interview
process. These included:

    •   Type of VSA device employed
    •   Number of successful detections and unsuccessful detections
    •   Method of success determination
    •   Methodology to verify the information obtained
    •   Pretest, in-test, and post-test techniques employed
    •   If the VSA device was used in combination with other devices or techniques
    •   The experience level of the examiner
    •   Any other VSA or credibility assessment training the examiner possessed
    •   If the VSA test was conducted live or used recordings
        • If recorded, how (in-person, remotely, quality of recording)
        • If the decision to record was made real time or at a later time, who was involved in the
             decision making
    •   Observation of how VSA was being conducted in the field

    The refocused project retained the majority of these requirements; however, the requirement to
observe VSA use was eliminated due to privacy and logistical concerns.




                                                      1

                                          UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 6 of 58

                                        UNCLASSIFIED

VSA Technologies

   There are several models of professional quality VSA systems on the market in the United States.
These include the Computer VSA (CVSA) manufactured by the National Institute for Truth Verification
(NITV) and the Layered Voice Analysis (LVA).

There are also numerous less costly VSA systems on the market that appear to be designed more for
entertainment than professional use. These include handheld units and software packages designed for
use on personal computers.




                                                   2

                                        UNCLASSIFIED
         Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 7 of 58

                                               UNCLASSIFIED

                                                    Methods

Questionnaire Development

     The project staff developed the interview questionnaire in concert with the sponsoring agency of this
study (CIFA/DoDPI).The staff first developed a draft questionnaire addressing the key elements
identified by the sponsor. The sponsor reviewed this questionnaire and directed certain modifications.
To validate the revised questionnaire, the project staff tested it on five survey respondents after which the
staff analyzed the results and incorporated appropriate revisions to correct problems in wording or
question understanding. Based on these changes, project staff generated the final questionnaire. 1 In its
final form, the project staff estimated that the survey respondents would need 15 minutes to complete the
questionnaire.

Sample Pool Development

     The study considered only VSA practitioners using the CVSA manufactured by NITV. Practitioners
using VSA technologies developed by other manufacturers would have also been considered in the study;
however, there was no easily available list of police departments using these other devices. NITV listed
over 1,600 law enforcement organizations on their website as users of their technology. 2,3 These
organizations included police and sheriff departments, district attorney offices, correctional facilities, and
DOD-related organizations. The list included each law enforcement organization name, its associated
state, and point of contact. The project staff used this list in July 2006 as the source of names for
potential civilian law enforcement participants in the study.

    The project staff developed a contact database that held the names of officials associated with police
departments and sheriff offices. Organizations such as prisons, district attorney offices, and other non-
police organizations were not included since there was concern that their use of CVSA would be different
than that of police agencies. The resulting list included 1,098 police and sheriff departments.
The project staff obtained additional information including each organization’s mailing address and
telephone number from a website providing contact information on police and sheriff departments
nationwide. 4 All data was maintained in the contact database.

Sample Selection

    Ideally, one would randomly select a sample from the list of 1,098 individuals and call each of them
without any notice. The caller would provide a short description of the study, and the subject would be
asked if he or she would like to participate in the interview. This approach would give each of the users
an equal opportunity to participate without prior awareness of the study or its purpose.

    Although this approach is regularly used, it was deemed unsuitable for this study due to the unique
nature of the study population and the potential sensitivity of the topic. Since law enforcement officers
work in an environment of high stress and high workload, and often deal with difficult subjects who are
challenging on many levels, this sample population is considered unique. Consequently, the project staff


1
  The results of these five interviews were discarded and not used in the final analysis.
2
  www.cvsa1.com/Agenciesusing.htm
3
  It appears that these names have been removed from the website.
4
    www.usacops.com
                                                           3

                                               UNCLASSIFIED
         Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 8 of 58

                                          UNCLASSIFIED

feared that the police officers would be hesitant to discuss their work with strangers. If this fear proved
true, then obtaining a meaningful number of completed interviews would be difficult.

    Another factor potentially compromising police officer participation in the study was the perception
among some in the police community that VSA technology has been unfairly criticized by DOD and
those associated with the polygraph community. This concern was highlighted by the number of police
officers that reported they contacted NITV to ask about the veracity of the study.

    For these reasons, the project staff decided that the 1,098 potential police officer interview subjects
would first be contacted by mail to briefly explain the study and to ask them to participate. Accordingly,
the project staff sent each of the 1,098 individuals listed in the study contact database a package that
included a one-page letter describing the study and a pre-paid postage response form.

    The letter was written on the letterhead of the research company conducting the study. It described
the study, identified its funding agency (DOD), promised anonymity, and provided a point of contact for
questions. A copy of this letter is found at Attachment 1.

    The postage pre-paid return form provided an opportunity for the recipient to opt in or out of the
study. Additional information was requested on the form including the number of CVSA examiners at
the respondent’s organization and corrected point of contact. A copy of this return form is found at
Attachment 2.

    Each letter and return form contained a tracking number so each individual’s response could be
collated with the original mailing database. This number was only used to flag survey respondents in the
contact database and eliminate errant follow-up calls to those who did not respond. To ensure anonymity,
tracking numbers were not contained in the analytical database and were destroyed once the project staff
completed the data collection phase of the study. The project staff interviewed only one CVSA examiner
from each police or sheriff department.

     Use of this approach ensured a willing sample of study participants but introduced a potential self-
selection bias that could influence the results. The risk of the self-selection bias was considered
compared to the risk of non-response with a cold-call interview request, and the project staff concluded
that the potential self-selection bias was a necessary risk to ensure the study had enough willing
participants. The presence and effects of this bias are discussed further in the Limitations section of this
paper.

Data Collection, Non-Response Assessment

     A significant number of potential survey respondents did not return the postage pre-paid form (see the
Findings section in this paper). Understanding why individuals did not respond was considered important
since it could provide insight into the characteristics of those who did respond and how well they
represented the CVSA police officer community at large. Consequently, the project staff conducted only
a single follow-up call to a sample of non-respondents. If contact was made, the individual was asked
why he or she chose not to participate. The interviewer recorded the response and thanked the non-
respondent. The responses to these follow-up calls are described in the Findings section. A copy of the
follow-up questions is found at Attachment 3.




                                                      4

                                          UNCLASSIFIED
         Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 9 of 58

                                           UNCLASSIFIED

Data Collection/Questionnaire Application

    Use of the questionnaire was limited to those who responded affirmatively to the participation request
form. Participants were selected randomly from this list and called. If no contact was made, the
participant’s name was returned to the sample pool where he or she remained eligible for another call.
The project staff continued this process until the interview was completed, the subject opted out of the
interview process, or the time allocated for completion of the interviews was exhausted.

     Completion of the interview was conducted via telephone. Once contacted, the interviewer read a
short statement that reiterated the focus of the study, identified the funding organization, stated the length
of the expected survey, and ensured the subject anonymity. The interviewer concluded by asking the
subject if he or she would like to participate in the study. If the subject responded positively, the
interviewer conducted the interview, and the project staff transcribed the results and recorded them in the
electronic database.

    Once the project staff completed the interviews, the staff reviewed, cleaned, and categorized the
collected data. Software used in the process included Microsoft Excel, SPSS version 15.0, and SPSS
Text Analysis Version 2.0. A copy of the questionnaire is found at Attachment 4.

Data Coding and Cleaning

     A number of questions in the interview were open-ended and allowed the survey participants to
provide free-form responses. These responses were transcribed into the database for ease of analysis (all
of these responses are found at Attachments 5-9). The principal investigator analyzed and summarized
the responses using a text categorization tool (aided by additional interpretation). The categorization of
each open-ended question resulted in two to three new variables that were used to provide insight into the
responses to the open-ended questions during the analysis of these responses.

    The project staff reviewed the responses to the close-ended questions for data entry errors using the
original survey form as a reference. If errors were discovered, the staff made appropriate corrections.

Analysis

    The project team performed calculations for frequency of response to each question; rates, in the form
of percentages (where appropriate); and mean, mode, and median values along with value sums and range
of responses. The results of these analyses are presented in several tables and figures in the Findings
section.




                                                      5

                                           UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 10 of 58

                                          UNCLASSIFIED

                                              Limitations

Self-Selection Bias

    There are a number of limitations that should be considered when reviewing the results of this study.
As mentioned earlier, there is a possibility that a self-selection bias may be present. This type of bias is
associated with the characteristics of the respondents who chose to participate being different from those
who chose not to participate.

     The goal of any survey is to obtain information that is representative of the total population; in this
case, all police officers using CVSA. Consequently, it is desirous to select a sample for the survey that
mirrors the total population in key characteristics (use of device, experience, etc). Allowing respondents
to self-select in response to the mail invitation may have somehow biased the results. For example, it
may be that those who have a less positive experience with CVSA chose not to respond while more
enthusiastic supporters of the technology chose to respond. Clearly, such a bias would present a picture
that would not be representative of the total population using CVSA. On the other hand, it may also be
possible that only dissatisfied users of the CVSA technology responded.

    The presence and impact of this type of self-selection bias is unknown but could result in findings that
are not representative of the CVSA user at large. Analyses undertaken to assess the presence of this bias
are discussed further in the Findings and Discussion sections of this report.

Study Politics

     It appears that when the project staff mailed the initial package, many police officers contacted the
manufacturer of the CVSA to ask about the legitimacy of the study and whether they should participate.
These personnel expressed concern that the study might be an effort to discredit CVSA technology.
Subsequently, representatives from the manufacturer (NITV) contacted the study’s principal investigator
to inquire about the study. The principal investigator explained to the NITV representative that the goal
of the study was to understand the how CVSA was used in the field and to capture how well the CVSA
worked. The NITV representative responded by indicating they would encourage police officers who
called to participate if contacted by the study team.

    The extent of the manufacturer’s influence on potential respondents is unknown. It was clear that the
study received considerable attention within the CVSA community based on comments provided by study
participants.

Limited Technology Representation

    As mentioned earlier, a number of manufacturers build VSA machines that can be considered
“professional” units. In this study, however, only users of one model, the CVSA, were selected to be
interviewed. This was due primarily to a logistical issue in that the CVSA manufacturer made a list of its
users publicly available. While all the manufacturers base their machine on the theory of stress-related
changes in the voice, it is possible that there may be some key technologies that make one manufacturer’s
machine more sensitive or specific than another’s. This issue could not be evaluated in this study.




                                                      6

                                          UNCLASSIFIED
       Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 11 of 58

                                        UNCLASSIFIED

Principal Investigator’s Knowledge

     The principal investigator decided early in the study design process (with the concurrence of the
study’s original project manager) not to familiarize himself with past research associated with VSA
reliability and validity. This was done so as to eliminate or at least limit any possible influence of
inaccurate or biased assessments of VSA accuracy or effectiveness during the design and conduct of this
study. The difficulty with this approach is that the lack of specific detailed knowledge may have
somehow compromised the ability of the principal investigator to recognize key issues that should have
been addressed during the survey process.




                                                   7

                                        UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 12 of 58

                                                              UNCLASSIFIED

                                                                  Findings
     This section of the report provides a summary of the findings from the survey by describing each of
the tables and charts and highlighting key points. Additional interpretation and explanation of the
findings are provided in the Discussion section of the report.

Mail Package Response

     Figure 1 presents the distribution of responses to the particpation request mail packages. The project
staff mailed 1,098 packages. Of these, police officers returned 151 packages stating that they were
willing to participate in the survey (Yes = 14 percent), while sixty-four (64) respondents declined (No = 6
percent). Thirty-three (33) mail packages were returned (3 percent) and 14 police officers requested more
information before they decided to participate (1 percent). Follow-up information was not obtained from
836 police officers (Unknown = 79 percent).


                                            Responses to 1,098 Survey Particpation Request
                                                       Mail Packages n = 1,098

                                          80.00%
              Percent of Total Requests




                                          70.00%
                                          60.00%
                                          50.00%
                                          40.00%
                                          30.00%
                                          20.00%
                                          10.00%
                                           0.00%
                                                   Unknown       Yes         No        Evenlope    More Info
                                                                                       Returned   Requested
                                                                       Type Response


                                                             Figure 1: Response Rate

    As mentioned earlier, self-selection bias was a possible problem with the design of the study. One
method to evaluate the potential impact of this bias is to compare groups willing to participate in the
survey with those who chose not to particpate. If the two groups are similar among multiple measures,
one might be more confident that the two groups, as a whole, are similar, and the need to account for any
possible skew in results due to a self-selction bias would be mitigated.

    Unfortuatnely, the only variable the project staff collected for respondents willing to participate and
those not willing was the total number of CVSA trained examiners and the total number of active CVSA
examiners. Table 1 provides a summary of a comparison of the mean number of CVSA examiners for
each group. The results shown in Table 1 indicate that there is very little difference in the average
number of CVSA examiners between the police departments that were willing and those that were
unwilling to particpate in the CVSA survey. While the results of this analysis provide very little insight
                                                                       8

                                                              UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 13 of 58

                                           UNCLASSIFIED

into the possibility of self-selection bias, it does indicate that at least by this measure the two groups are
very similar. 5

                Table 1: Mean Number of CVSA Examiners for Police Departments by
                                 Willingness to Participate Status

                                             Number of CVSA           Number of Active CVSA
               Mail Response
                                                Examiniers                 Examiners
                                                     Mean = 2.85                  Mean = 2.52
               Willing to be
                                                          N = 149                      N = 147
               interviewed
                                             Std Deviation = 1.906       Std Deviation = 1.697
                                                     Mean = 2.05                  Mean = 2.50
               Not willing to be
                                                           N = 20                       N = 18
               interviwed
                                             Std Deviation = 1.701       Std Deviation = 4.829
                                                     Mean = 2.75                  Mean = 2.52
               Total of Both Groups                       N = 169                      N = 165
                                             Std Deviation = 1.895       Std Deviation = 2.232


    Of greater concern is the fact that 79 percent of the police departments contacted did not respond in
any way. This means that nothing is known about their reason for not responding or if this cohort is
somehow significatly different from the cohort of those police departments that did respond.

     Low response rates are a serious problem for survey research. Since the presence of a low response
rate raises the distinct possibility that the non-respondents are different from those that did respond, this
may represent a non-response bias. In addition, the issue of low response rates is also often associated
with the application of surveys via mail. Mail surveys can result in low response rates of 10% for general
populations unless specific countermeasures are taken. 6 This problem can be exacerbated for specific
types of groups such as physicians, chief executive officers (CEOs) and other persons who are in
extremely busy professions. 7

    In an effort to gain more insight into this issue, the project staff conducted follow-up phone calls with
the police departments of the 276 non-respondents to learn why they had not responded. Only one
attempt was made to contact each police department. Of the 276 calls attempted, the project staff made
successful contact with 123 police departments. The other 153 calls were either answered by an
answering machine or were unanswered due to an incorrect telephone number.

    Figure 2 shows the distribution of the 123 positive responses.




5
  The slight difference shown is not statistically significant.
6
  Backstrom CH, Hursh-Cesar G, Survey Research, 2nd ed., (New York: McMillan Publishing, 1981), Pg. 117.
7
  Maheux B, Legault C, Lambert J, “Increasing Response Rates in Physicians’ Mail Surveys: An Experimental
Study”, American Journal Of Public Health, May 1989, Vol. 79, No.5.
                                                       9

                                           UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 14 of 58

                                           UNCLASSIFIED


                        Reason for Non-Response Among Those Contacted
                                           (N = 123)

                     50.00%
                     45.00%
                     40.00%
                     35.00%
                     30.00%
           Percent




                     25.00%
                     20.00%
                     15.00%
                     10.00%
                      5.00%
                     0.00%
                              Not There   Retired       Willing   No CVSA   Not Willing   Responded

                                                    Reason for Non Response


                                     Figure 2: Reason for Non-Response

    Fifty three (53) (or 43 percent) of the police departments stated that the officer identified as the
CVSA representative was no longer in that position. This may have been due to the officer leaving the
department or because he or she had moved to another position. Forty-five (45) (or 37 percent) of the
officers had retired. Twelve (12) (or 10 percent) indicated they would be willing to participate but had
not received the package, while 8 respondents (or 6 percent) indicated that they no longer, or had never,
used CVSA. Finally, 3 respondents (or 2 percent) said they did not want to participate and 2 persons (or 1
percent) indicated they had mailed the invitation response package.

     These results indicate that 80% of the non-respondents in this call-back sample were police officers
who were retired or no longer in their positions. If this pattern is true for all the non-respondents who
were sent an invitation package, it is probable that a large percentage of the non-respondents were police
officers who had retired or left their respective police department. Considered in this light, it is possible
that the actual response rate to the survey invitation among those who received the invitation was much
higher than originally thought since the actual number of police officers successfully contacted is a higher
percentage of those who are still working than that of the original 1,098 attempted contacts.

    For those who responded to the original invitation mail package or the follow-up calls, the principal
investigator made a comparison between those willing and not willing to participate in the survey. As
shown in Table 2, the responses demonstrated roughly similar patterns.




                                                        10

                                           UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 15 of 58

                                              UNCLASSIFIED

                               Table 2: Comparison of Response Willingness


                            Response Group              Participation Willingness
                                                      Yes             No        Ratio
                            Initial Mailing           151             64          .42
                            Follow-up Calls            12              8          .66

Respondents Who Completed the Survey

    The project staff conducted eighty-one (81) survey interviews. 8 This represents 7.38 percent of all
police departments listed on the NITV website as having purchased a CVSA. The following tables and
figures provide a summary of the responses from those officers who completed the interview survey.

Background Questions

     Table 3 provides insight into the average number of CVSA examiners at police departments where a
police officer completed an interview. 9 The first data column in the table shows that the total reported
number of trained CVSA examiners on staff ranged from 1 to 8 with a mean value of 2.82 examiners. In
many cases, fewer examiners actually conducted interviews using CVSA than were on staff. This is
reflected in the second column where the number of active examiners ranged from 1 to 7 with a mean
value of 2.56. One police department that indicated a desire to participate in the survey, but was not
randomly selected for interview, had 15 examiners on staff.

                              Table 3: Average Number of Trained and Active
                                             CVSA Examiners

                                                           # CVSA         # CVSA
                                                           Trained         Active
                                            Valid                79                 77
                               N
                                            Missing               2                  4
                               Mean                            2.82               2.56
                               Median                          2.00               2.00
                               Mode                               2                  2
                               Minimum                            1                  1
                               Maximum                            8                  7

    Table 4 lists the titles of the police officers who completed the telephone interview (survey question
2 – Q2).




8
  Only 81 interviews could be completed during the time allocated for this study due to scheduling difficulties with
the interview subjects.
9
  The information contained in this table was derived from the mail responses form rather than questions asked
during the telephone interview.
                                                         11

                                              UNCLASSIFIED
       Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 16 of 58

                                         UNCLASSIFIED

                            Table 4: Police Officer Respondent Title (Q2)

                                    Title            Number        Percent
                           Assistant Chief                    1             1
                           Captain                            5             6
                           Chief                              3             4
                           Commander                          1             1
                           Detective                         28            34
                           Detective Lieutenant               2             2
                           Detective Sergeant                15            19
                           Investigator                       4             5
                           Investigator Sergeant              1             1
                           Lieutenant                        12            15
                           Major                              2             2
                           Sergeant                           7             9
                           Total                             81           100

   The titles indicate that the majority of CVSA practitioners are experienced police officers who have
been active long enough to have achieved higher rank within their respective departments.

     Table 5 provides a summary of the experience (measured in years) of the police officers responding
to the survey. This data confirms that the respondents to the survey are an experienced group of police
officers. Their experience ranged from a low of 3 years to a maximum of 34 years with a mean value of
18.48 years. Their experience with CVSA ranged from a low of 1 year to a maximum of 17 years with a
mean value of 6.17 years. Finally, the estimated total number of CVSA exams they personally conducted
during their careers ranged from a low of 10 examinations to a maximum of 1,000 examinations. The
mean value was 180 examinations. The total number of estimated career CVSA examinations reported by
the 81 survey respondents was 14,629 examinations.

                      Table 5: CVSA Experience of Police Officer Respondents

                                           Years Police    CVSA            CVSA
                                           Officer (Q3) Experience         Career
                                                       Years (Q21) Exams (Q22)
                   N       Valid                 81               81                81
                           Missing                0                0                 0
                   Mean                       18.48             6.17            180.60
                   Median                     19.00             6.00            130.00
                   Mode*                         12                6            100(a)
                   Range                         32               16               990
                   Minimum                        3                1                10
                   Maximum                       34               17             1,000
                   Sum                        1,497             500             14,629
                                   *Multiple modes exist. The smallest value is shown.



                                                   12

                                         UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 17 of 58

                                           UNCLASSIFIED

   Table 6 provides insight into the effectiveness of the initial training that the respondents received to
conduct CVSA examinations (survey question 8 – Q8). All of the training was provided by NITV, the
CVSA manufacturer. Possible responses to this question included “not effective,” “slightly effective,”
“moderately effective,” “very effective,” and “extremely effective.”

                             Table 6: Response to Question Characterizing
                               Effectiveness of Initial CVSA Training (Q8)

                                                           Frequency         Percent
                         Valid     Moderately Effective            13              16
                                   Very Effective                  38              47
                                   Extremely Effective             30              37
                                   Total                           81           100.0


    As the table shows, 68 of the respondents (84 percent) believed that their initial training from NITV
had been either “very” or “extremely” effective. None of the respondents characterized their training as
“not effective” or “slightly effective.”

    The respondents were also asked how prepared they were to conduct CVSA examinations once they
had completed their initial training (survey question 9 – Q9). Table 7 displays the results.

                     Table 7: Response to Question Concerning Preparedness to
                           Conduct CVSA Exams after Initial Training (Q9)

                                                              Frequency       Percent
                         Valid      Slightly Prepared                    1          1
                                    Moderately Prepared                 24         30
                                    Very Prepared                       50         62
                                    Extremely Prepared                   5          6
                                    Total                               80         99
                         Missing    System                               1          1
                         Total                                          81        100

    For those respondents who stated that they were only slightly or moderately prepared, the majority
indicated that they did not have sufficient CVSA experience (23 out of 25 respondents) while two
respondents said they had limited computer experience. All stated that as they gained CVSA experience,
they became much more comfortable conducting CVSA examinations.

    Respondents were also asked if they had received additional recertification training for CVSA (survey
question 12 – Q12). (NITV recommends that CVSA examiners receive additional training at least once
every three years.) Table 8 shows that approximately 70 percent of the respondents had completed
recurrency training in the last 4 years while 30 percent had not.




                                                     13

                                           UNCLASSIFIED
           Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 18 of 58

                                              UNCLASSIFIED

                                   Table 8: CVSA Recurrency Training (Q12)

                                                       Frequency    Percent
                                   Valid      1 Year            9        11
                                              2 Year           26        32
                                              3 Year           17        21
                                              4 Year            5         6
                                              None             24        30
                                   Total                       81       100

     The respondents were asked if they had received any training in deception detection devices or
technologies other than CVSA (survey question 15 – Q15). All responded, “No.” One respondent did say
that he had oversight responsibility for their department’s polygraph examiners.

    All of the respondents indicated they had received additional training in interrogation techniques not
associated with the application of CVSA examinations (survey question 18 – Q18). Table 9 presents the
types of interrogation training the survey respondents received.

                                   Table 9: Most Recent Type of non-CVSA
                                         Interrogation Training (Q18)

                                                               Frequency      Percent
                          Reid, other                                 29            36
                          Reid                                        22            27
                          Other                                       16            20
                          Departmental                                 3             4
                          Body kinesic                                 2             2
                          Glen Foster                                  2             2
                          Reid, Glen Foster                            2             2
                          Can't remember                               1             1
                          Other, state based                           1             1
                          Reid and cognitive interview                 1             1
                          techniques
                          Reid, kinesic                                 1            1
                          Standard interviewing techniques              1            1
                          Total                                        81         98 10

     Sixty-three (63) of the respondents reported that they had received Reid interrogation and interview
training. The category “other” was the next most common response with 16 responses. Many of the
respondents chose this response because they couldn’t remember who provided the training. Most of the
survey respondents had received this training numerous years in the past.




10
     Percentage does not equal 100% due to rounding.
                                                       14

                                              UNCLASSIFIED
           Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 19 of 58

                                              UNCLASSIFIED

CVSA Experience

       The following figures and tables summarize the respondents’ experience with CVSA examinations.

     Question 23 in the survey asked how many past examinations the examiner personally conducted of
pre-recorded examinations (also called covert examinations in the CVSA community). Table 10 shows
that this type of examination was uncommon among the survey respondents. Fourteen (14) of the 81
respondents had done at least one covert examination in their career; however, the total number of career
covert examinations conducted by this group totaled only 44. This represents 0.3 percent of all CVSA
career examinations reported by the survey respondents (See Table 5). None of the respondents had done
a covert examination in the last 12 months.

                                  Table 10: CVSA Covert Examinations (Q23)

                            Number of Career             Number of CVSA
                                                                               Percent
                            Covert Exams Reported          Examiners
                                     0                                67            83
                                     1                                 3             4
                                     2                                 4             5
                                     3                                 4             5
                                     5                                 1             1
                                     6                                 1             1
                                     10                                1             1
                            Total    44                               81           100

    If a respondent had not conducted covert examinations, he or she was asked why (Question 23d).
Most of the respondents stated that they did not know. Those that did provide a reason said that it was
either illegal in their state (4 respondents) or they had no need (5 respondents). They were also asked
how well covert examinations worked (survey question 23c – Q23c). Table 11 provides their responses.

                        Table 11: General Comments on Covert Examinations (Q23c)

                                                                Frequency       Percent
                          Deception was detected                         1                8
                          Easy to do                                     1                8
                          It works okay                                  3               25
                          Not as effective as being in person            2               17
                          Okay but not great                             1                8
                          Prefer not to do                               1                8
                          Worked okay, definitely need a                 1                8
                          good recording
                          Works better in person                           1              8
                          Works okay, you can only use for                 1              8
                          basic statements
                          Total                                        12            98 11

11
     Percentage does not equal 100% due to rounding.
                                                         15

                                              UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 20 of 58

                                         UNCLASSIFIED

   The results are somewhat ambiguous with respondents suggesting that covert CVSA examinations
have limitations compared to CVSA examinations done in person.

    The project team also asked respondents if they used CVSA for employee pre-employment screening
and/or criminal investigations (survey questions 24 and 26, respectively). Forty three (43) (53 percent) of
the respondents said they use CVSA for employee screening. All of the respondents said CVSA was used
for criminal investigations.

    Table 12 displays the responses to the questions regarding how many CVSA examinations each
survey respondent had conducted in the last 12 months and in the last 30 days (survey questions 28 and
29, respectively – Q28 and Q29).

                             Table 12: Number of CVSA Examinations in
                                     Last 12 Months and 30 Days

                                                # CVSA in Last      # CVSA in Last
                                               12 Months (Q28)       30 Days (Q29)
                       N           Valid                     79                  60
                                   Missing                    2                  21
                       Mean                               35.27                3.85
                       Median                             30.00                3.00
                       Mode                                  30                    2
                       Range                                126                  11
                       Minimum                                4                    1
                       Maximum                              130                  12
                       Sum                                2,786                 231

    The mean number of examinations was approximately 35 for the last 12 months with a range of 4 to
130. The survey respondents reported that they completed 2,786 CVSA examinations during the last 12
months. The mean number of reported CVSA examinations conducted in the last 30 days was 3.85. The
associated range was 1 to 12. Survey respondents reported that they completed 231 CVSA examinations
during the last 30 days.

     The respondents were also asked to provide their opinion about the accuracy of CVSA in detecting
stress (survey question 30 – Q30). The project staff provided the respondents with five possible answers
to this question:
     • Not Accurate
     • Slightly Accurate
     • Moderately Accurate
     • Very Accurate
     • Extremely Accurate

  Table 13 provides the results of the respondents’ responses to this question




                                                    16

                                         UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 21 of 58

                                            UNCLASSIFIED

                                  Table 13: CVSA Stress Accuracy (Q30)

                                                                    Frequency         Percent

                           Slightly Accurate                                    3             4
                           Moderately Accurate                                  7             9
                           Very Accurate                                       47           58
                           Extremely Accurate                                  23           28
                           No Response                                          1             1
                  Total                                                        81         100.0

    Approximately 86 percent of the survey respondents indicated that they thought CVSA was either
“Very” or “Extremely” accurate in detecting stress. The project staff then asked each respondent why he
or she chose that particular response (survey question 31 – Q31). This was an open-ended question
designed to elicit the rationale on why the respondents assessed CVSA’s stress accuracy the way they did.
Table 14 provides a summary of these responses after the project staff categorized them. (The actual
comments are included in Attachment 5). 12 The table also contains a brief description of each accuracy
reason category.




12
   While 80 respondents provided an answer, the total number of responses in Table 14 is greater than 81 (number
of total respondents in this study) because a number of the respondents provided more than one reason for their
accuracy assessment (the responses were categorized and then aggregated for display in this table).

                                                       17

                                            UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 22 of 58

                                          UNCLASSIFIED

                                 Table 14: Stress Deception Accuracy

Accuracy Reason Category       Count      Percent           •   Experience: This relates to the investigator’s
Summary                                                         personal experience with the results from the
Experience                           30         28              exam; many examples were provided
Interviewer skill                    20         19          •   Interviewer Skill: This relates to the opinion
Not 100%                             14         13              that interview skill is central to CVSA success
                                                            •   Not 100%: Response indicating that CVSA
Just tool                            10          9
                                                                does not always detect stress or doesn’t work
Detects stress                        7          7              in all situations
Intimidation                          6          6          •   Just a Tool: Comment that highlights the
Success                               4          4              opinion that the CVSA is just another tool
Good tool                             2          2              used in investigations
Helps detect deception                2          2          •   Detects Stress: Comment supporting stress
                                                                detection ability of CVSA
Not convinced                         2          2
                                                            •   Intimidation: Termed used in this report to
Reliable                              2          2              denote the desirability of convincing CVSA
Training                              2          2              exam subjects that the CVSA is accurate at
Confession                            2          2              detecting stress and deception
No Response                           1          1          •   Success: Relates to identifying deception
Accurate as polygraph                 1          1              through the CVSA examination process, not
99% positive                          1          1              just machine indication of stress
                                                            •   Good Tool: Self explanatory
Seen stress errors                    1          1
                                                            •   Helps Detect Deception: Self explanatory
Total                               107        100
                                                            •   No convinced: Self explanatory
                                                            •   Reliable: Works consistently
:                                                           •   Training: Training is key to successful use of
                                                                the CVSA
                                                            •   Confession: Experience with confessions lead
                                                                to opinion
                                                            •   Accurate as Polygraph: Self explanatory
                                                            •   99% Positive: Works almost all the time
                                                            •   Seen Stress Errors: Examiners has
                                                                experience CVSA errors.

   The most commonly cited reason (29 percent) by the survey respondents was their personal
experience. The second most common response referenced the interviewer’s skill level (19 percent),
while another 22 percent offered the opinion that CVSA was “just a tool” and “not 100%” accurate.

    The responses to the question about stress detection accuracy suggest that CVSA is very effective at
detecting stress. However, 22 percent of these same respondents also qualified this statement by pointing
out that CVSA is “not 100%” (inferring that it was not always accurate), and that it is “just a tool”
(inferring that it is just one additional tool at their disposal). This apparent contradiction in results is
addressed further in the Discussion section of this report.

Basic Examination Procedures

    Questions 32, 33, and 34 asked the each survey respondent to describe the process he or she follows
when conducting a CVSA examination. Specifically, they were asked to describe how they prepare
(Question 32), how they conduct the examination (Question 33), and their typical post-examination
actions (Question 34).
                                                     18

                                          UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 23 of 58

                                          UNCLASSIFIED

     All of the respondents indicated they followed the recommended protocol they learned in their NITV
training. The procedures encompass three areas.

Pre-Interview Procedures

    CVSA examiners usually begin their preparation for a CVSA exam by familiarizing themselves with
the facts associated with the criminal case. (This step is not necessary if the CVSA examiner is also
handling the case). This familiarization usually includes discussing the case with the investigating police
officer and reviewing appropriate documentation.

    Once the examiner understands the basic facts surrounding the case, he or she begins to develop an
idea of what types of questions to ask the interview subject. Then the examiner will typically do a pre-
examination interview with the subject to explain what the CVSA is, how effective it is, and how the
examination will be conducted. The examiner also discusses the subject’s rights and addresses other
issues as appropriate. This process is almost always done with just the examiner and the interview subject
being present so that the examiner can begin to build a rapport with the subject. The goal at this point in
the preparation process is to get the interview subject relaxed to enhance the possibility that the CVSA
will detect deception-based stress.

     Once the preliminary introduction process is complete, the examiner begins to develop the questions
that will be used during the examination. The resulting questions are then reviewed and revised with the
interview subject to make sure the questions are understood and that the interview subject will be fully
aware of what questions will be asked. This process can take anywhere from 30 minutes to an hour.
Each examination will include some control questions where the interview subject is asked to provide a
false response. Once the examiner and the interview subject are comfortable with all the questions, the
examination begins.

Examination Procedures

    Examinations are very straightforward. Usually the examiner will conduct the CVSA interview
twice. The first run is considered a “dry run.” After this is completed, the examiner can ask about any
deception that might have been noted and the interview subject is given an opportunity to comment on the
deception or ask about any other aspect of the examination. The examiner then conducts the second run.

Post-Examination Procedures

    Once the examination is complete, the majority of the examiners said they would have another
examiner conduct a “cold call” review of the CVSA tape and offer his or her interpretation of the results.
After this, the examiner would share the results of the CVSA examination with the police officer handling
the case. If deception was indicated, usually the officer would then meet with the CVSA interview
subject and conduct an interrogation. Only one examiner cited the adjunct use of the polygraph where
CVSA had been used. In this case, the CVSA examination did not indicate deception but the investigator
was not convinced and ordered a polygraph examination.

CVSA Results

   Question 35 asked the respondents how many times in the last 30 days had they detected deception.
Question 36 asked how many times this deception was verified by other sources. Table 15 provides a
summary of the survey respondents’ experience with detecting deception and verifying that deception
                                                    19

                                          UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 24 of 58

                                           UNCLASSIFIED

using CVSA. The respondents were asked to address this topic based on CVSA examinations they had
conducted during the 30 days prior to being interviewed for this study. 13

                        Table 15: CVSA Exams Conducted During Last 30 Days,
                       Number of Deceptions, and Number of Deceptions Verified

                                              # CVSA in      Deception in       Deception
                                             Last 30 Days    Last 30 Days        Verified
                                                (Q29)           (Q35)             (Q36)
                   N           Valid                    60              53                53
                               Missing                  21              28                28
                   Mean                               3.85            1.89              1.21
                   Median                             3.00            1.00              1.00
                   Mode                                  2               1                 1
                   Range                                11               8                 6
                   Minimum                               1               0                 0
                   Maximum                              12               8                 6
                   Sum                                231              100                64

    As shown in the table, there were 231 total CVSA examinations conducted by 60 respondents during
the 30 days prior to the survey. Of these, 100 CVSA examinations resulted in deception being detected (a
43 percent deception rate). Sixty-four (64) of the 100 examinations that had indications of deception
were subsequently verified by other sources. The fact that 36 of the CVSA examinations where deception
indications were present but not verified does not necessarily mean that there were no valid deception
indications. Rather, it means that there was not enough verifying information available in those cases.

    The respondents who indicated that at least one of their CVSA deception indications had been
verified were asked to describe the verification source (survey question 37 – Q37). Table 16 provides a
summary of their responses. The survey respondents reported that 75 percent of the CVSA deception
indications were verified by obtaining a confession (or an admission if it was a screening test) from the
examination subject. Less common verification sources included evidence and witnesses statements (22
percent combined).

                             Table 16: Deception Verification Source (Q37)

                           Type Verification                 Number        Percentage
                           Confession                                46            75
                           Evidence                                   7            12
                           Witness                                    6            10
                           Other Sources                              2             3
                           Total*                                    61           100
                           *The total exceeds the 53 verified deceptions since some
                           respondents provided more than one verification source.)




13
  A column summarizing the number of total CVSA examinations conducted during the prior 30 days is also
included for comparison.
                                                      20

                                           UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 25 of 58

                                           UNCLASSIFIED

     This is an interesting statistic since confessions can occur any time during a CVSA examination.
They can occur before the examination begins, during the examination itself, and after the examination
ends. It is unclear if respondents answering this question were referring to all forms of confession (pre-
test, during-test, or post-test) or just some portion thereof. Pre-test confessions are not a verification of
the CVSA since no deception indications were provided.

    Survey question 38 (Q38) addressed this issue. The question asked of the survey respondents was
how often they believed that they received a confession when a CVSA examination resulted in a
deception indication. Table 17 depicts the results showing that the mean response was 57 percent.

                         Table 17: Percentage of Deception Confessions (Q38)

                                     N            Valid                70
                                                  Missing              11
                                     Mean                           57.00
                                     Median                         50.00
                                     Mode                              50
                                     Range                             80
                                     Minimum                           20
                                     Maximum                         100

     Question 39 asked the respondents how often they had their CVSA results verified by having another
trained CVSA examiner review their results (sometimes called a “cold call”). This is the procedure
recommended by NITV. Possible responses for this question included “always,” “usually,” “sometimes,”
and “never.” Table 18 provides a summary of the answers to this question. As shown in the table,
approximately 90 percent of the CVSA examiners conduct a cold call “usually” or “always.”

                                   Table 18: Cold Call Frequency (Q39)

                                                      Frequency       Percent

                                       Never                    1             1.2
                                       Sometimes                8             9.9
                                       Usually                 16            19.8
                                       Always                  56            69.1
                                       Total                   81           100.0

    The project staff also asked the survey respondents a follow-up question concerning the “cold call”
interpretation of the CVSA tapes generated by the computer during the interview (survey question 40 –
Q40). The staff asked the respondents how often there was a disagreement in the interpretation of the
tapes during the “cold call.” Table 19 shows that disagreement was uncommon with only 7 percent of the
“cold calls” having any disagreement with the original examiner’s assessment.




                                                      21

                                           UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 26 of 58

                                           UNCLASSIFIED

                         Table 19: Percentage of Cold Call Disagreement (Q40)

                                     N            Valid             72
                                                  Missing            9
                                     Mean                          6.80
                                     Median                        5.00
                                     Mode                           10
                                     Range                          50
                                     Minimum                         0
                                     Maximum                        50

    It should be noted that a number of the survey respondents indicated that “cold call” disagreements
were more common with less experienced examiners. Furthermore, the respondents indicated that the
“cold call” disagreements usually centered on only one or two questions. If the police officers could not
come to an agreement on a “cold call,” they often would send the tape to NITV and ask for a third-party
interpretation.

    Survey questions 41 and 42 (Q41a and Q42a) asked the respondents how often they experienced
either false negative (subject guilty but not deceptive on CVSA examination) or false positive (subject
innocent but shown deceptive on the CVSA examination) results. Table 20 provides a summary of the
answers to this question.

                             Table 20: False Negative and Positive Results
                                            (Q 41a and 42a)

                                                             False         False
                                                           Negative       Positive
                                                            (Q41a)        (Q42a)
                               N            Valid                  15           19
                                            Missing                66           62
                               Mean                              1.13         2.00
                               Median                            1.00         1.00
                               Mode                                 1            1
                               Range                                4            6
                               Minimum                              0            1
                               Maximum                              4            7
                               Sum                                 17           38

    The tables demonstrates that false negative and false positive errors occur infrequently, with only 15
respondents reporting a false negative and 19 reporting a false positive at least once in their career. This is
a remarkably low error rate.

    Survey question 43 (Q43) asked the respondents how important the interrogation technique was to the
successful use of the CVSA. They were given five possible answers – “not important,” “slightly
important,” “moderately important,” “very important,” or “extremely important.” Table 21 summarizes
their responses. Fully 95 percent of the survey respondents believe that the technique employed by the
interrogator is either “very important” or “extremely important.”
                                                      22

                                           UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 27 of 58

                                             UNCLASSIFIED

                          Table 21: Interrogator Technique Importance (Q43)

                                                              Frequency     Percent
                        Valid      Moderately Important                4          4.9
                                   Very Important                     29         35.8
                                   Extremely Important                48         59.3
                                   Total                              81        100.0

    The project staff asked a follow-up question to determine why the survey respondents chose their
response to Question 43 concerning interrogator importance. The responses can be found in Attachment
6. As before, the project staff reviewed and categorized these comments for ease of analysis. Table 22
provides a summary of the categories associated with the respondents’ rationale for their assessment of
CVSA interrogator importance.

                       Table 22: Comments Regarding Interrogator Importance

                             Total     Percent            •    Interrogator: This relates to the opinion that
    Interrogator             54        50                      interrogator’s interview skill is central to CVSA
    No response              15        14                      success
                                                          •    No Comment: Self explanatory
    Just tool                7         6
                                                          •    Just tool: Comment that highlights the opinion
    Not reliable             7         6                       that the CVSA is just another tool used in
    Good tool                6         6                       investigations
    Confession               3         3                  •    Not reliable: Opinion that the tool provides
    Interrogator and         3         3                       unreliable results.
    machine                                               •    Good tool: Self explanatory
    Reliable                 2         2                  •    Confession: Helps elicit confessions
    Preparation              2         2                  •    Interrogator and machine: Opinion that two
    Easy                     2         2                       cannot be separated
    Stress reduction         2         2                  •    Reliable: Provides consistent results
                                                          •    Preparation: Opinion that good preparation is
    Quick                    1         1
                                                               essential for success.
    Not 100%                 1         1                  •    Easy: Easy to use
    Accurate                 1         1                  •    Stress reduction: Reduced stress in subject key
    Limited stress           1         1                       to success
    Simple                   1         1                  •    Quick: Self explanatory
    Total                    108       100                •    Not 100%: Not always accurate
                                                          •    Accurate: Always accurate
                                                          •    Limited Stress: For subjects

    Sixty-six (66) of the respondents answered this question although the total number of comments
exceeded 81 (the number of survey participants) because many respondents offered numerous reasons
regarding interrogator importance.

    Of note, half the respondents cited the investigator as being central to the effectiveness of the CVSA
examination process. The next most common response was “no comment.” This was surprising and
seemed to be associated with a subset of the survey respondents who were suspicious of the survey’s
purpose and how the results would be used. This response, at lease for some of the survey respondents,


                                                    23

                                             UNCLASSIFIED
       Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 28 of 58

                                         UNCLASSIFIED

appears to be related to the perceived conflict between the polygraph and CVSA communities. This was
cited by a number of respondents as a factor in their response.

     Table 23 presents the results from survey question 45 (Q54), which asked the respondents what they
liked most about CVSA. The results in Table 23 depict summary categories developed by the project
staff to make analysis easier. Once again, the total number of responses is greater than 81 since many of
the survey respondents provided more than one answer. The actual respondent comments are delineated
in Attachment 7.

                   Table 23: Characteristics Respondents Like About CVSA (Q45)

          CVSA Like           Total   Percent            •   Quick: Self explanatory
   Quick                         29        22            •   Portable: Self explanatory
   Portable                      14        11            •   Easy: Self explanatory
   Easy                          20        15            •   Intimidation: Good for eliciting confessions
                                                         •   Simple: Self explanatory
   Simple                         9         7
                                                         •   Good tool: Self explanatory
   Intimidation                   9         7
                                                         •   Inexpensive: Usually cited in comparison to
   Good tool                      6         5                polygraph
   Inexpensive                    5         4            •   Just tool: Comment that highlights the opinion
   Just tool                      5         4                that the CVSA is just another tool used in
   Interrogation assistance       5         4                investigations
   Interrogator                   2         2            •   Interrogation assistance: Helps investigator
   Limited stress                 7         5                decide how to proceed in investigation
                                                         •   Interrogator: Need for best interrogators for
   Subject interaction            4         3
                                                             tool to be effective
   Cost                           1         1            •   Limited stress: For interview subject
   Effective                      3         2            •   Subject interaction: Subject involved in review
   Nothing                        1         1                of charts
   Pre-employment                 1         1            •   Cost: Expensive for recertification
   Satisfied                      1         1            •   Effective: Good tool for investigations
   Flexible                       1         1            •   Nothing: Self explanatory
   Not 100%                       1         1            •   Pre-employment: Good for pre-employment
                                                             interviews
   Reliable                       1         1
                                                         •   Satisfied: Happy with the machine
   Victim Use                     1         1            •   Flexible: Can be used in different situations
   Screening                      1         1            •   Not 100%: Not always accurate
   Training                       3         2            •   Reliable: Provides consistent results
   Total                       130        100            •   Victim use: Can be used on victims with
                                                             minimal stress
                                                         •   Screening: Good screening applicants
                                                         •   Training: Training from NITV is good

    Similar to the survey’s other open-ended questions, the 130 comments received in response to
question 45 were derived from answers provided by 80 of the 81 survey respondents. More than half the
reasons cited were associated with ease of use and logistics. This includes quickness of application,
portability, and ease of use (a total of 55 percent). Other notable responses included the intimidation
factor, inexpensiveness of technology, and limited stress on the interview subject.



                                                   24

                                         UNCLASSIFIED
       Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 29 of 58

                                         UNCLASSIFIED

    Question 46 asked the survey respondents what they disliked about CVSA. Only 67 respondents
answered this question. As before, the project staff reviewed and categorized the responses, which are
depicted in Table 24. The actual respondent comments are tabulated in Attachment 8.

                 Table 24: Characteristics Respondents Dislike About CVSA (Q46)

   Comment          Number          Percent              •   Charts: Chart interpretation
  Charts                     17             25           •   Not 100%: Not always accurate
  Not 100%                   15             22           •   Nothing: Self explanatory
  Nothing                     9             13           •   Interrogator: Need for best interrogators for
                                                             tool to be effective
  Interrogator                8             12
                                                         •   Cold call: Need for cold call
  Cold call                   4              6           •   Computer: Usually provided by less computer
  Computer                    4              6               literate respondents
  Training                    4              6           •   Training: Need for recurrent training
  Time                        3              4           •   Time: It takes time
  Cost                        2              3           •   Cost: Cost of machine and or training
  Politics                    2              3           •   Politics: Conflict between polygraph and CVSA
  NITV                        1              1               communities
                                                         •   NITV: Manufacturer
  Total                      69            100

    A common complaint from the survey respondents was the difficulty associated with reading and
interpreting the CVSA charts (25 percent). A number of respondents also complained that NITV had
promised automated chart reading to help interpret the charts but this had not come to fruition. Over the
course of the interviews, however, NITV released this CVSA software upgrade, and a number of survey
respondents indicated they were planning on upgrading their system to incorporate this new feature. The
other notable response was the opinion that CVSA results are not 100 percent accurate.

   The last question of the survey asked the respondents if they had any additional comments they
wanted to offer concerning CVSA. Only 55 respondents provided comments.




                                                   25

                                         UNCLASSIFIED
       Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 30 of 58

                                         UNCLASSIFIED

                          Table 25: Additional Comments Regarding CVSA

   General Comments           Count   Percent          •   Just tool: Comment that highlights the opinion
   Just a tool                   14        19              that the CVSA is just another tool used in
                                                           investigations
   Good tool                     12        16
                                                       •   Good tool: Self explanatory
   Interrogator                  11        15          •   Interrogator: Need for best interrogators for
   Not 100%                      10        14              tool to be effective
   Politics                       6         8          •   Not 100%: Not always accurate
   Intimidation                   4         5          •   Politics: Conflict between polygraph and CVSA
                                  2         3              communities
   Don’t use
                                                       •   Intimidation: Good for eliciting confessions
   Interrogation assistance       2         3
                                                       •   Don’t use; Self explanatory
   Limited stress                 2         3          •   Interrogation assistance: Helps investigator in
   Polygraph accurate             2         3              deciding how to proceed in investigation
   Support                        2         3          •   Limited stress: For interview subject
   Easy                           1         1          •   Polygraph accurate: Accurate as polygraph
                                                       •   Support: Good manufacturer support
   Happy                          1         1
                                                       •   Easy: Self explanatory
   No inconclusive                1         1          •   Happy: Happy with CVSA
   Practice needed                1         1          •   No inconclusive: No inconclusive interview
   Sex Crimes                     1         1              results
   Training                       1         1          •   Practice needed: Must stay current to remain
                                                           effective
   Works                          1         1
                                                       •   Sex crimes: Good for victim interviews
                                 74       100
                                                       •   Training: Good training
                                                       •   Works: Effective

    Seventeen (17) of the respondents (23 percent) clearly had positive comments to offer about CVSA
(“good tool,” “no inconclusive,” “accurate,” “happy,” “works”). Twenty-six (26) of the respondents (35
percent) offered comments that indicate that they were somewhat guarded about the reliability of CVSA
(“less than 100%,” “just a tool,” “don’t use”).




                                                  26

                                         UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 31 of 58

                                         UNCLASSIFIED

                                           Discussion
     The original goal of this study was to assess the effectiveness of VSA technology, including its
validity and reliability, by members of the United States Armed Forces in a military field environment.
Unfortunately, DOD issued a general order during the early stages of this project instructing DOD
interrogators to cease using VSA devices. The majority of DOD interrogators and practitioners using
VSA were quickly redeployed and not available for interviews. Consequently, the project team chose an
alternative approach where civilian law enforcement officials using CVSA technology were interviewed.
While the environment for civilian police officers is much different than the military environment, the
expectation was that obtaining insight concerning CVSA use in the civilian sector would prove beneficial
for military decision makers.

     Eighty-one (81) civilian police officers from 81 different police agencies were asked 47 questions
concerning their experience with CVSA via a confidential telephone interview. This survey-based
descriptive study summarizes their responses and provides insight into the CVSA operational experience
of these officers. These 81 police officers are a small portion of the CVSA examiner workforce in the
United States, but they do represent approximately 1,500 combined years of police experience with over
14,500 completed CVSA examinations.

CVSA Accuracy

   The majority of the survey respondents believe that CVSA is useful tool. The usefulness of the tool
appears to be in its use as an additional tool to help with a specific subset of criminal cases and pre-
employment screening. Specific observations supporting this conclusion are provided below.

Stress Measurement Accuracy

     As mentioned at the beginning of this report, the underlying principle associated with VSA is the
concept that deception can be detected in micro tremors (due to some type of stress or anxiety) that appear
in the voice of deceptive individuals. The majority of the survey respondents (86 percent) indicated that
CVSA did a good job of detecting this type of stress (Question 30). A follow-up question (Question 31)
asking why they held this opinion on stress measurement accuracy showed that 29 percent based their
opinion on their experience with CVSA. Responses such as “Had them pass the test and it turns out to be
true based on other sources” or “Personal experience, it surprised me” support these opinions on stress
measurement accuracy.

    There were, however, other responses to Question 31 that provided a slightly different perspective on
the question of stress measurement accuracy. Nineteen (19) percent stated that interviewer skill was
essential to success while 13 percent stated that the CVSA was not 100% accurate. These two comments
were central themes throughout the study. More specifically, the survey respondents cited the need for
experienced interviewers to be involved in the process because the vast majority of respondents (95
percent) believe that the techniques used by the CVSA examiner are either “very” or “extremely”
important to the accuracy of CVSA results (Question 43).




                                                    27

                                         UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 32 of 58

                                          UNCLASSIFIED

Interviewer Skill Versus CVSA Machine Accuracy

    This is perhaps the most important issue associated with understanding how accurate CVSA is in
measuring stress and thereby detecting deception. This issue is presented early in this discussion since it
appears to be central to differences in respondent opinions for the majority of the survey questions. The
central question appears to be:

        Is CVSA effectiveness due to good interviewer technique, the ability of the machine to
        detect stress, or a combination of both factors?

     Nearly all of the respondents indicated that interviewer skill was paramount to CVSA success. The
relevance of this appears to be manifested in two different interviewer mechanisms. The first is
associated with who is trained to conduct CVSA examinations. A number of respondents indicated that
NITV recommends that only skilled and experienced interviewers be trained in the use of CVSA. As
explained by the survey respondents, the underlying rationale for this recommendation is the need for the
examiner to be skilled in interviewing so as not to increase the stress of the interview subject during the
interview. The ideal scenario for a CVSA interview appears to focus on minimizing situational stress on
the interview subject so deception-based stress can be recognized and measured more easily by the CVSA
machine. An experienced interviewer can help establish this type of interview environment.

    The other comment that appeared consistently throughout the interviews was that without a skilled
examiner using good interview techniques (and following NITV interview protocols), the CVSA
examination process would not provide good results. As mentioned earlier, 95 percent of the respondents
cited examiner skill as being important. Follow-up responses to Question 21 (contained in Attachment 6)
offer the following additional insights:

    •   “About 80% of success depends on the interviewer”
    •   “Just a tool, interrogation technique central to success”
    •   “Interrogation technique is 70-80% of the process; need to make sure that they (interview subject)
        are not stressed so the machine can pick up stress associated with the question”

    These comments seem to suggest that the real driver in successful CVSA interviews is not the
machine measuring stress but the interviewer conducting a good interview with the machine being an
adjunct part of the process. Unfortunately, the proportion of success that can be attributed to the
interviewer versus the proportion attributed to the CVSA machine cannot be separated or discriminated
easily based on the results of this study. All of the examiners appeared to be highly skilled in
interviewing techniques. Furthermore, all had received significant training in interview and interrogation
techniques separate from the training they received to conduct CVSA examinations. This issue is further
complicated by the responses to the survey questions that provided insight into the CVSA machine’s
ability to measure stress.




                                                    28

                                          UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 33 of 58

                                         UNCLASSIFIED

Covert Examinations

    Question 23 asked how often covert CVSA examinations (using recordings of individuals) were
conducted. This was exceedingly rare – survey respondents in the study group had only conducted 44
career CVSA covert examinations. This represents only 0.3 percent of the reported 14,629 CVSA career
examinations conducted by this group. Nevertheless, covert examinations are of interest because they
remove, theoretically, the influence of the examiner during an interview, thereby giving clearer insight
into the CVSA machine’s ability to discriminate stress. When asked how well the covert examinations
worked, responses were varied. Typical responses included:

    •   “Deception was detected”
    •   “Not as effective as conducting the CVSA in person”
    •   “Works okay”
    •   “Okay, but not great”
    •   “Definitely need a good recording”

     Due to the small number of covert examinations conducted by the survey respondents, the experience
of this sample of CVSA examiners cannot provide any real insight into the effectiveness of CVSA to
detect stress without an interviewer present. Their responses suggest, however, that covert examinations
are not as effective as in-person CVSA interviews. Since the most obvious difference between the covert
and in-person CVSA examinations is the presence or absence of the CVSA interviewer, the role of the
CVSA interviewer is crucial to the CVSA examination’s success.

Confessions

    Many of the respondents indicated that they used the CVSA selectively and not very often and that
the best outcome is obtaining a confession. The respondents in this study conducted, on average, 3 to 4
examinations per month. A number of respondents indicated they thought CVSA worked best for serious
criminal cases due to the presence of increased jeopardy. Other survey respondents mentioned that they
found the CVSA useful for victim interviews in sexual crime cases and also suitable for use with children.

    It was not an uncommon observation for respondents to cite pre-CVSA interview confessions as
being common, even desired. Thirteen respondents cited the CVSA “intimidation” factor as being
important to soliciting confessions (Tables 23 and 25). Intimidation is a term used in this study to
reference the desire cited by CVSA examiners to convince CVSA examination subjects that the CVSA is
100% accurate in “lie detection.”

    This “intimidation factor” manifested itself in different ways. One respondent cited a 100% case
clearance rate when he used the CVSA, which he attributed to the low education level of the interview
subjects in his rural area. He attributed the high case clearance rate to the fact that the majority of
suspects believed the CVSA could detect deception.

    Another respondent referred to his community as being one characterized by high education and
income. He opined that CVSA was not as effective in his environment due to potential interview subjects
being aware that the CVSA examination was voluntary and therefore not a required part of the
investigation process.

    Approximately 75 percent of survey respondents indicated they received a confession from a subject
(or an admission during pre-employment screening) when they told the interview subject that they had
                                                    29

                                         UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 34 of 58

                                          UNCLASSIFIED

indicated deception on the CVSA examination (Question 38 and Table 17). Since CVSA examinations
are voluntary, this is a very significant outcome and may be one reason that police officers interviewed
for this project like the CVSA.

Deception/Verification

     The project staff asked questions about deception detection and verification. These questions
(Questions 35 and 36) were limited to the last 30 days in order to minimize the risk of recall errors.
During the last 30 days, the average number of CVSA examinations conducted was 3.85. Deceptions
were discovered in 1.89 (49 percent) of these CVSA examinations. Of these, 1.21 of the deceptions (64
percent) were verified by other sources. The majority of these deceptions (75 percent) were verified by
confessions (see Tables 15 and 16). Less common verification sources included evidence and witnesses
statements (22 percent combined).

     A different picture emerged when respondents were asked in Question 38 how often they believed
that they received a confession when a CVSA examination resulted in a deception indication. The
average response was 57 percent of the time, 18 percent lower than the average response to the Question
36, which also asked about deception verification.

     The difference between the responses to Questions 36 and 38 may be due to the fact that Question 36
is asking about deception the verification of deceptions detected experienced during the last 30 days while
Question 38 is an estimate of lifetime experience.

CVSA Errors

     Survey participants’ estimates of errors associated with CVSA (false negatives and false positives)
were uncommon. The respondents reported that they had a total of 56 such career errors. This is an error
rate of 0.4 percent for all career examinations conducted by this group.

    While this is an impressive statistic, it does not fully agree with the information provided by the
respondents to other questions. Thirty six (36) of the 81 respondents provided comments indicating that
CVSA is not highly reliable or 100 percent accurate.

    While these statistics may appear to be in conflict, it is more likely they are reporting different
perspectives. The comments about reliability and accuracy are opinions expressed in open-ended
questions. These opinions are based on the police officers’ experiences that probably do not include false
positive or negative results.

    The low number of false positive and negative results may be related to the CVSA process. CVSA
examinations are voluntary and not admissible in court. Consequently, people showing deception who
are not guilty (false positive) will not be convicted since additional evidence would be necessary for a
conviction. These errors will not be discovered.

    People who are guilty but show no deception on the CVSA (false negatives) are a different story.
Those who are not convicted through other evidence will never be counted. These errors will not be
discovered. There is no clear answer, therefore, regarding to how often CVSA examinations result in
errors. It is probable that the CVSA errors reported in this report actually under-report the true number of
these events.


                                                    30

                                          UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 35 of 58

                                          UNCLASSIFIED

Benefits of CVSA

    It is clear that the majority of the survey respondents believe the CVSA is useful. Key factors in this
usefulness appear to be is ease of use, timeliness, affordability, and ability to help convince guilty
subjects to confess. It appears to be very helpful in clearing cases. The majority of the respondents also
believe the CVSA can measure stress.

     The survey respondents’ positive perception of the usefulness of CVSA is not surprising
notwithstanding the CVSA machine’s reported lack of 100% accuracy. These respondents reported a
75% confession rate when deception was indicated. This is a good outcome. It appears that the majority
of these police officers use the CVSA as a tool to supplement other investigative techniques. It is not
used in all cases, but rather in a specific subset of all cases where someone has determined that CVSA
will prove to be of assistance.




                                                    31

                                          UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 36 of 58

                                          UNCLASSIFIED

                                           Conclusions
    Based on the analysis contained in this study, there are three primary conclusions:

    •   The majority of the participants in this study believe that CVSA is a useful tool.

    •   The usefulness of the CVSA tool does not appear to be associated strongly with its ability to
        detect all deception.

    •   CVSA’s utility is associated with its use as an additional tool to help with a specific subset of
        criminal cases and pre-employment screening.

    Additional conclusions include the following:

    •   The majority of the police officers interviewed for this study like CVSA because it helps them
        clear cases.

    •   Police officers cite ease of use, portability, and timeliness as beneficial characteristics of CVSA.

    •   CVSA effectiveness is extremely dependant on interrogator skill.

    •   Following the interview protocol recommended by NITV is extremely important for success.

    •   Approximately 75 percent of all deception indications are verified by confessions.

    •   Approximately 44 percent of the survey respondents volunteered that CVSA is not 100 percent
        accurate.

    •   The best outcome from a CVSA interview among guilty subjects appears to be obtaining a
        confession.

    •   The majority of the survey respondents believe that CVSA appears to provide indications of
        stress.

    Finally, it must be noted that quantitative measures of CVSA reliability or validity in detecting
deception cannot be developed with any degree of dependability based on the findings of this survey.




                                                     32

                                          UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 37 of 58

                                          UNCLASSIFIED

                                             Attachment 1

                    Letter of Introduction and Request for Participation

Month, Day, Year


Police Officer Name
Police Department Name
Address 1
Address 2
City, State, Zip Code

Dear (Police Officer Rank and Name),

You have been identified by the National Institute for Truth Verification (NITV) as a point of contact for
your department for questions concerning Computer Voice Stress Analysis (CVSA) a computer based
truth verification system. Xxxx, a research company, has been asked by the Federal Government to
evaluate the effectiveness of this technology in detecting deception. This research is part of our efforts to
better understand truth deception technologies and their role in the continuing war on terror. A key part of
this evaluation is learning from users of CVSA about their real-world experiences in detecting deception
using CVSA.

We are writing to ask if you, or your CVSA colleagues at your department, would be willing to
participate in a survey about your experience with CVSA. The survey will last 15 minutes or less and will
deal primarily with the actual use of the CVSA in your environment. No questions will be asked
concerning individual cases nor will any identifying information about the interview subjects or your
department be collected. The results will be completely anonymous. We are only interested in the validity
and reliability of the CVSA technology. The results from the survey will be analyzed and reported in the
aggregate.

We are conducting these interviews via telephone. Enclosed with this letter is a self addressed envelope
and response form which you can use to respond to our request. If you choose not to participate, please
send the response form back so we can remove you from our list. You will receive no additional
communications about this study. If you would like to participate, we will follow-up with you within two-
four weeks to arrange for the interview.

We appreciate you consideration of our request. If you would like additional information about this study
please contact me directly.

Sincerely,



Principal Investigator

Tracking Number = xxx


                                                     33

                                          UNCLASSIFIED
       Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 38 of 58

                                      UNCLASSIFIED

                                          Attachment 2

                                        Response Form


                                       RESPONSE FORM


1) ARE YOU WILLING TO PARTICIPATE IN AN INTERVIEW ON CVSA? (Circle
     Appropriate Response)

                             YES     NO     Call Me to Discuss Further

2) IF YES, WHO IS THE CONTACT PERSON?

       Name: _______________________________________

       Phone number: _________________________________

       Email:          _________________________________


3) BACKGROUND INFORMATION:

   •   How many people on your staff are trained to use CVSA? ______
   •   How many actually conduct CVSA assessments? ______

4) WE NOT WILLING TO PARTICIPATE BECAUSE: (Check Appropriate Response):

   •   We no longer use CVSA: ____
   •   We use other deception detection technology: ____
   •   Of other reasons: ______

5) ADDITIONAL COMMENTS:




TRACKING NUMBER = XXXX




                                                34

                                      UNCLASSIFIED
        Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 39 of 58

                                         UNCLASSIFIED

                                            Attachment 3

                             Telephone Follow-up Interview Script for
                               Invitation Package Non-Responders

DRAFT FOLLOW-UP SCRIPT

My name is xxxx and I am helping with a research project for the Department of Defense designed to
evaluate the effectiveness of Computer Voice Stress Analysis in detecting deception. You were listed on
the website of the National Institute for Truth Verification (NITV) as a point of contact for CVSA. This
research is part of our efforts to better understand truth deception technologies and their role in the
continuing war on terror.

A letter was sent to you approximately a six weeks ago asking if you were be willing to participate in a
short 10-15 minute interview about your experiences. I was calling to ask find out why you decided not to
participate in the study? Any comments you might like to offer will be completely anonymous. It would
be very helpful to know why you chose not to participate.


Thank you very much for your time.

Follow-up or contact information

Principal Investigator   =       (name and telephone number)
Project Manager          =       (name and telephone number)




                                                   35

                                         UNCLASSIFIED
       Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 40 of 58

                                       UNCLASSIFIED

                                          Attachment 4

                                   CVSA Telephone Survey

CVSA Telephone Survey

Introduction

1. I would like to start by reading a short statement. My name is xxxx and I am the principal
investigator for a research project that is evaluating computer voice stress analysis, also known as
CVSA. The goal of this research is to learn about CVSA from experienced CVSA examiners such
as you. This research is being conducted by the Department of Defense. The interview will take
about 15-20 minutes to complete. No questions will be asked concerning individual cases nor will
any identifying information about the interview subjects or your department be collected. The
results will be completely anonymous. We are only interested in the effectiveness of the CVSA
technology. The results from the survey will be analyzed and reported in the aggregate. You can
refuse to answer any question and you can stop the interview at anytime. Are you willing to
participate in this interview?

     Yes
     No


2. Ok, let me start by asking some questions about your background and training to used CVSA.
What is your rank or position?


3. How long have your been a police officer?


4. Now I would like to ask you some questions about your initial training to conduct CVSA
examinations. Did you receive formal classroom training in conducting CVSA examinations?
     Yes
     No
     Refuse
     DK
     Other:




                                                 36

                                       UNCLASSIFIED
       Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 41 of 58

                                         UNCLASSIFIED


5. Who conducted the training, was it?
     NITV (Skip to Q. 6)
     Another CVSA examiner?
     A CVSA representative?
     Other:

               5a. What kind of training did you receive, would you say it was?
                   (Select only one.)
                     On the job training? (Skip to Q. 18)
                     Self study? (Skip to Q. 21)
                     None?
                     Other?
                     Refuse?
                     DK?

               5b. Who conducted the training?


               5c. How many hours did the training last?


6. How long ago did you receive this training?


7. Where was the training conducted?


8. How would you characterize the effectiveness of your initial training? Would you say it was
    (Select only one.)
      Not effective
      Slighty effective
      Moderately effective
      Very effective
      Extremely effective
      Other:

9. How prepared were you to conduct CVSA examinations when you initial training was completed,
would you say you were
    (Select only one.)
      Not prepared
      Slightly prepared
      Moderately prepared
      Very prepared (Skip to Q. 12)
      Extremely prepared (Skip to Q. 12)
      Other: (Skip to Q. 12)


                                                  37

                                         UNCLASSIFIED
       Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 42 of 58

                                       UNCLASSIFIED


10. Why were you not prepared?


11. What did you do to become prepared?


12. Have you received additional CVSA training since your primary training was completed?
    (Select only one.)
      Yes
      No
      DK
      RF
      Other:

13. When was this additional training completed?


14. Please describe this training.


15. Have you received training in the use of other deception detection technologies such as
polygraph?
    (Select only one.)
      Yes
      No (Skip to Q. 17)
      RF (Skip to Q. 17)
      DK (Skip to Q. 17)
      Other: (Skip to Q. 17)

16. Which technologies?


17. Have you received training in deception detection interrogation techniques that was not
associated with CVSA or polygraph?
      Yes
      No (Skip to Q. 21)
      RF (Skip to Q. 21)
      DK (Skip to Q. 21)
      Other: (Skip to Q. 21)

18. What type of training was this?


19. Who provided the training?



                                                 38

                                       UNCLASSIFIED
       Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 43 of 58

                                         UNCLASSIFIED

20. When did you receive the training?


CVSA EXAMINATION EXPERIENCE

21. I would now like to ask you some questions about your experience conducting CVSA
examinations. How long have you been conducting CVSA examinations?


22. How many CVSA examinations would you estimate you conducted in your career?


23. How many of these CVSA examinations were of previously recorded interrogations sometimes
called a convert examination?
    (Select only one.)
         0 (Ask 23d)
         > 0 Ask (Ask 23a,b,c)
    a) How many have you done in your career?
    b) How many have you done in the last 12 months?
    c) How well did the covert examinations work out?
    d) Why don’t you do covert examinations?


24. Does your department use CVSA for employee screening?
    (Select only one.)
      Yes (Skip to Q. 26)
      No
      RF (Skip to Q. 26)
      DK (Skip to Q. 26)
      Other: (Skip to Q. 26)

25. Why not?


26. Does your department use CVSA for criminal investigations?
    (Select only one.)
      Yes
      No
      DK
      RF
      Other:

27. Why not?


28. How many CVSA examinations did you conduct during the last 12 months?


                                              39

                                         UNCLASSIFIED
       Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 44 of 58

                                      UNCLASSIFIED

29. How many CVSA examinations did you conduct in the last 30 days?


30. How accurate would you say CVSA technology is in detecting stress? Would you say it is
    (Select only one.)
      Not accurate
      Slightly accurate
      Moderately accurate
      Very accurate
      Extremely accurate
      RF
      DK


31. Please tell me why you chose (option from above)?


CVSA Procedures

32. I am now going to ask you three questions about how you prepare for an examination, how you
conduct the examination and what you do after an examination is completed. Let me start by
asking your how you typically prepared for an examination when the interrogation subject was
present.


33. Please describe how an examination was typically conducted when the interrogation subject was
present.


34. Please describe what follow-up actions you typically took when you completed an CVSA
examination when the interrogation subject was present.


35. How many of the x CVSA examinations you conducted during the last 30 days did you detect
deception? (Skip to 38 if no examinations done in the last 30 days)


36. How many of these xx deception detections were verified by other sources?


37. What were these other sources?


38. How often do you obtain a confession when deception is indicated?




                                               40

                                      UNCLASSIFIED
       Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 45 of 58

                                       UNCLASSIFIED


39. How often do you have a second person interpret the CVSA results tape which is also know as a
"cold call"?
    (Select only one.)
      Always
      Usually
      Sometimes
      Never (Skip to Q. 41)
      Other:

40. When cold calls are done, how often does the interpretation of the examination results differ
from your original interpretation?


Final Questions

41. Have you ever had a subject pass the CVSA examination but later been found guilty of the
charge (sometimes called a false negative result?)

       41a. How often has this occurred?


42. Have you ever had a subject fail the examination but later been found innocent guilty of the
charge (sometimes called a false positive result?)


       41b. How often has this occurred?


43. In your opinion, how important is your interrogation technique to sucessful use of the CVSA?
Would you say it is

   (Select only one.)
     Not important
     Slighty important
     Moderately important
     Very important
     Extremely important


44. Why did you chose that response?


45. What do you like most about CVSA?




                                                 41

                                       UNCLASSIFIED
       Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 46 of 58

                                     UNCLASSIFIED

46. What do you like least about CVSA?


47. Are there any additional comments or thoughts you would like to offer about CVSA technology
or techniques?




                                              42

                                     UNCLASSIFIED
   Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 47 of 58

                                      UNCLASSIFIED

                                         Attachment 5

                       Responses to Question 31
(Why Did You Answer the Question about CVSA Accuracy the Way You Did?)


                                           Accuracy Reasons Why
 Just a tool, accurate as polygraph
 Rural environment, uneducated population, 100 clearance rate
 No doubt that it picks up stress
 I think it detects stress, the key is the interviewer's ability to minimize stress
 Interviewer drives success
 It is just a tool, it is just a prop, if not a good interviewer, process won't work
 Base on personal experience with pre-employment testing
 Results track with what I feel about their truthfulness before the exam
 I've had good luck with it, You want validation of stuff that happened. Had them pass the test
 and it turns out to be true (from other sources).
 It has been accurate on a number of occasions, I have gotten a lot of confessions, no better or
 worse than any other device, just an investigative tool, CVSA is quicker than polygraph
 It indicates stress which is associated with guilt, stress is real
 You can tell when a subject is lying, from observation you find correlation
 Based on personal experience
 Skilled examiner, good results, less skilled examiner less accurate results
 Base don my experience and results
 Experience
 It works in helping detect deception
 Did an internal investigation on drugs covering 50-60 employees. Four or five showed
 deception but were not involved. Still a good tool but not 100%
 You need to be very specific in developing your questions.
 A lot depends on the interviewer and the person you are interviewing. Best in controlled
 environment, Just the presence of CVSA machine can generate a confession
 Not really sure about its ability to detect stress as deception
 I have had great success. We selectively employ it, just the display itself is enough to pus
 people into admission
 Depends on how you structure questions, depends on the environment, stress triggers based on
 the questions you ask
 It does pretty well but there have been a few cases when it didn't detect deception when it was
 there
 Based on experience, more effective in criminal cases, jeopardy required for it to be effective
 Personal experience, it surprised me
 Based on results, the stress in training coincides with what we see in the field, correlates with
 common sense
 No response
 Based on my personal experience




                                                43

                                      UNCLASSIFIED
  Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 48 of 58

                                     UNCLASSIFIED


We know its not 100, the instrument does what it purports to do, it detects stress,
Because there have been some where I expected stress but I didn't see it on the machine,
usually can tell during pre-interview questioning.
Based on experience
If done correctly you get good results, if you have a indication from the machine, you need to
dig deeper
Don't believe in 100% accuracy, two cases where I called them not deceptive, but they were
Only as good as the guy who is conducting the interview
Depends on the subject and the quality of the interview and interviewer
Well, it’s a tool. I think if it is used correctly, it is good, otherwise it is only moderately
effective
Just a tool, convince them it is 100% accurate, remove stress,
It picks up stress, based on experience,
Question format is essential, just a tool you need to know how to operate it properly like a radar
gun, need to make sure you ask the right questions, if you are not specific enough, questions
will not work
As long as I have been giving the test we have not had any false negatives
Usually can tell as soon as you hit them with original questions. They start show stress.
Effective as a tool, you still need to go after the confession
Works well if the interviewer manages the process
Based on experience, if you are a good interviewer, the procedure works well
I've had both criminal and pre-employment, stress in 90% of the deceptions, I can predict 95%
of the results of cleared or confession before I conduct test.
Training I have had and knowing facts about the case, its an exceptional tool
If you do you DVRs right
My basic experience has shown that 99% of the time we get positive follow-up from the
process, never been proven wrong
Based on my experience
Works well but have seen stress not associated with crime
Not a perfect tool, a victim and suspect perp both passed, also passed polygraph, under
investigation
Seen stress in person and seen it reflected in the CVSA results, other times no stress apparent
but shows up in results
It’s a tool, we clear 70% of cases with the use of the tool, we want our best interrogators to use
the tool.
Based on my personal experience
Based on experience
It does detect stress, my experience
Just a tool but works with an experienced examiner
Results agree with other sources of information
Personal experience
My own experience, often get confessions from the machine
Not 100% but a good tool that often gets a confession before the interview
Experience and training,
Depends on the subject and interviewer, can help get confessions
Interrogator must manage the process for results to be valid

                                               44

                                     UNCLASSIFIED
  Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 49 of 58

                                    UNCLASSIFIED

Personal experience
Not a perfect process, poor interviewing can result in bad results.
Remove subject stress and convince them that it works equals good results
Experience and training,
Experience
A good tool
Based on my experience
Interviewer drives success
Results track with other sources
Interviewer is key to success
There have been cases where we have stress detected but it is for other reasons
Experience
Based on experience
Not 100% but does help us in our interrogations
Experience and training,




                                              45

                                    UNCLASSIFIED
  Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 50 of 58

                                     UNCLASSIFIED

                                        Attachment 6

                      Responses to Question 43
     (Why Did You Answer the Question about Interrogator Technique
                    Importance the Way You Did?)


Interrogator Comment
Just a tool, interrogation technique central to success
Good interviewers essential
Only skilled interviewer should be involved, just an additional tool in the process, use CVSA as
a supplement, can't use it in our department unless you are a first rate interrogator
Interviewing technique is central to CVSA success, we look at who the examiners are, don't
want a strong command presence, essential to be neutral
interrogator process key to the success, without confession you have nothing
Try to narrow down questions, good interviewer is required
Interrogation technique is 70-80% of the process. Need to make sure that they are not stressed
so the machine can pick up stress associated with questions.
I think it is a process, a game of trying to get people to confess. You have to put in the time to
make it an effective tool. You are trying to remove the defense barrier.
Seldom get wrong of misleading results but the interrogator is key,
Critical, Need to make sure the subject understands the questions and are focused.
Good interviewer is key to success
The CVSA by itself is not reliable, the key to its use is the interrogation
Its the whole package, you cannot operate the CVSA in a vacuum, the interview process is
central to the success
Without the interviewer skill, the machine would be worthless
I think you need your best of the best doing the exams, no inexperienced investigators
Useful tool but it is just a tool.
Interviewer most important part of process
Chance of seeing stress = 0 without prep. Make subject comfortable and stress is more
apparent.
Some cases where it didn't detect deception
Technique is number one issue, most important
The machine and interview techniques are both important
80% of our success is due to interrogation techniques
Good interrogation/interview essential
Excellent tool in investigation, like it more in the criminal investigation, often get confessions,
shows the stress
About 80% of the success depends on the interviewer
If you do not question them properly the test will not work
Investigator must have the ability to understand why they are having stress.
Combination of the CVSA and interviewer techniques a good combination
Just a tool in the hands of the investigator
Instrument is just a tool, just gives some indication of stress.
If you do a good interview, you don't need CVSA
Need an expert interviewer
                                                46

                                     UNCLASSIFIED
  Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 51 of 58

                                    UNCLASSIFIED

Need outstanding interviewers, Need to build a good rapport with subject
A good investigator with a shoe box (lie detector) can get confessions. Most important aspect.
If you get bad results, its the investigators fault
Machine effectiveness cannot be separated from interviewing. Depend on each, machine
contributes but you have to go after confession
It is just a tool in the tool box, if you are not a good interviewer then you will not get good
results
Defense barrier removal, have to get people relaxed, treat them an innocent, looking for stress
you need to send your best integrators to school, need to elicits confessions,
technique is central, a good interviewer is a must
Ability to interview well in essential, preparation and protocol essential
Interview techniques are very important, pre interview more important than post interview
A good interviewer can get confessions before the test, it is not a lie detector
Convenient and quick, no undetermined results, can discuss with subject and get confession
interrogator skill is key to success
Interrogator skill and preparation is essential
Just a tool, the interrogator is important
Questions must be done properly,
Good tool with an experienced investigator
You need to be prepared, to have your best investigators using the CVSA
Confessions often come before the interview. Investigator preparation is important
Seldom wrong with a good interrogator
Try to narrow down questions, good interviewer is required
Helps eliminate stress with the subject, essential for good results
The interviewer makes all the difference.
Useful tool in the hands of an experienced investigator
The majority of our success is due to the interviewer technique
Question preparation and execution is key to the success of this machine
Need highly experience interviewers for the machine to work best.
Poor interviewers get poor results
Confessions often come before the interview. Investigator preparation is important
Protocol and interview preparation is essential. Good tool if procedures are followed.
Need to reduce stress with subject, good interviewer is important for this
Machine shows stress if protocol followed
The machine and interview techniques are both important




                                               47

                                    UNCLASSIFIED
  Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 52 of 58

                                    UNCLASSIFIED

                                       Attachment 7

                             Responses to Question 45
                       (What Do You Like Most about CVSA?)

                                          CVSA Like
Availability, taped statements, less time
Training is affordable
Very good for pre-employment interviews
Efficient, quick, can show the patterns to the subject
Amount of success I have had. Sex crimes and homicide. Take people who would never admit,
show them chart, ask for their interpretation of charts, easy to get confession never had to ask
for DNA samples
Easy and quick
Good interviewer is required
Helps provide a narrowed field for focus, time is important can be done right now, don't have to
train for 6 or more weeks like polygraph
Would like a confession in 5 minutes, we are all pressed for time.
Quick compared to polygraph, the whole process
Its portable and easy to use
Its a intimidating tool
Ability to use on a variety of subjects, portability, not complex, can be used to clear people of
things, we interview sex crime subjects
Timely, simple to operator, training is comprehensive
Readily available
Simplicity compared to polygraph
Very satisfied using the device
Valuable tool, just one more tool, not magic
Inexpensive, training reasonable, portable, great for pre-employment, good tool in aiding us in
what we do
Simple, portable, investigator friendly
Portability
Nothing, we are required to use it
Quickness and ease, can do it right now, gives me a different approach to interrogation, more
tools in the tool box, really complements the Reid process
It is elimination device, good at screening, would put not 100% on results although it helps me
decide where to go with a case
Good tool in our tool belt, interviewing technique is important
Simplicity, and portability
Give a person a chance to have science, tools helps convince the subject to cooperate, people
don't beat the machine,
Proven effective, not a coin toss
Not complex, its reliable if one sticks to the protocols, less intrusive
Ease of use, price
Its quick and immediate, correlates with polygraph, easy to use (digitalis harder than old
analog)
Portable and easy to use, can use on children and victims,
                                               48

                                    UNCLASSIFIED
  Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 53 of 58

                                   UNCLASSIFIED

It encourages the investigator to go further
Timely, user friendly, can be done quicker than polygraph
Speed and limited stress on the subject
It’s a tool we can use just like a radar gun. It is perceived as a 'truth machine"
A good tool, ties into psychology, helps develop confession
Portable, quick response, it is just a tool
Versatility, quick, not a lot of set up while polygraph needs weeks of advance notice
Get a feel if they are telling the truth
Drugs and intoxication don't influence results
Its portable, quick accurate tool, just a tool that we use
Easy to use, quick
Ease of use, not invasive for subject
Simple, ease of operation
Portable, simple to operate, no operator interaction with the charts, interpretation is easy
Great tool, convince them that it works, visual tool that they can see, quicker than the
polygraph
Affordable, portable, on site and ready to be used
It is not threatening
Timely, convenient
It seems to work best with more serious charges
Many will make admissions upfront before the examination, not intrusive, works well in pre-
employment interviewing, good about detecting stress
Very good tool for investigation, its sharpens the investigator's focus, they accept results
Portable, quick
Quick and easy, can show patterns to subject
Can often generate confession before interview is conducted.
Easy to use, quick
Portable, can be used on victims
Quick
Good tool, quick and cheap
We use it a lot
Helps provide guidance on where the investigator needs to go, relatively easy to use
Simple and ease of operation
Good at getting confessions, visual
Not intimidating like the polygraph, cost
Timely and easy
Quick and simple
Can work with subject to discuss responses to questions,
Easy to use, quick
Portable, quick to use
Not difficult for the subjects, portable
Good training,
Not invasive, good tool to assist investigations
Perception
Nothing
Simple, not invasive, quick
Easy to use and interpret
                                              49

                                   UNCLASSIFIED
  Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 54 of 58

                                    UNCLASSIFIED

Intimidation of subject, "truth machine"
Cost, quick, simple
Portable and quick




                                           50

                                    UNCLASSIFIED
  Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 55 of 58

                                      UNCLASSIFIED

                                         Attachment 8

                             Responses to Question 46
                       (What Do You Like Least about CVSA?)

                                          CVSA Dislike
Nothing
Political considerations
Subjectivity in reading the chart, not a lie detector
There is some variability in the chart interpretation, rules seem to change in recurrent training,
some of it is fine tuning,
Lack of portability
Sometimes judgment does not agree with CVSA results; need to rely on the machine in these
cases.
Can’t expect a 100% success rate. You have to have good questions. I have a lot of faith in it.
Only as good as the interrogator
Need to make sure the questions are phrased and developed correctly
Nothing
Cold call not always easy to do.
Subjective, interpretation of charts
Lack of definitive results, there is a lot of ambiguity
False expectation of the equipment to be a magic box
Takes time, tend to use it for more serious crimes.
Chart reading can sometimes be difficult if you are out of practice.
Not 100%, "it is only measuring stress", it checks only one element of stress
It can be temperamental, need to keep your head about you, always need to be aware
Still some grey areas in question interpretation
Training is too condensed
Wish it was 100% accurate
Need to know what you are doing, it’s a good tools, need to convince subject that it works,
need to follow protocol
Not the end all, thee are unrealistic expectations of what it can do, the charts can be difficult to
read sometimes.
Peoples voices have an impact, females show different than males
Difficulty in learning to read patterns.
Training is sometimes a pain
None
Still learning every day. Need to make sure you are operating it right.
Charts grading capability
Cost and training requirements
Nothing
Computer related issues
Nothing
Nothing
Cold call disagreements, we get lazy and have problems
No scoring charts for tapes
Charts are difficult to read
                                                 51

                                      UNCLASSIFIED
  Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 56 of 58

                                    UNCLASSIFIED

Sometimes difficult to interpret tape, upper end hard blocks easy while lower end blocks are
less important
Cold calls are difficult
Takes time
Nothing
Chart reading can be difficult
Not 100% reliable
Not 100% reliable
Cold calls are difficult
Training is expensive
Computer related issues
Charts
Takes time
No scoring software for charts
Interviews need to be done properly
Nothing
Need to have good questions, cannot get lazy
Political considerations between CVSA and polygraph
Charting can be hard, cold call disagreements
It is not as black and white as they tell you
Computer is old
None
Charting
Nothing




                                              52

                                    UNCLASSIFIED
       Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 57 of 58

                                          UNCLASSIFIED

                                             Attachment 9

                              Responses to Question 47
            (Are There Any Additional Comments or Thoughts You Would
               Like to Offer About CVSA Technology or Techniques?)

Comments
Polygraph and CVSA are just tools; experience of investigator is most important aspect.
Helpful in sex crimes cases since victims can be interviewed in low stress situation
It should not totally supplant the investigator experience,, it is an effective tool
Just as accurate as polygraph, much easier. User friendly
It is all how you use it. Points me in the direction I want to go. It is just a tool. I have had
success but a lot depends on user performance. A bad operator will result in bad tests.
We are happy with technology
A good tool but only as good as its operator.
Can't say machine is flawed, often have disagreement between my interpretation and the CVSA
machine, It is just a tool, not 100% reliable but useful
Irritating war between polygraph and CVSA, both are valid tools, just different.
Some agencies get frustrated with its performance, they need to be patient and practice it. Need
to do it right.
Its just another tool
Saves you from chasing your tail, first five test run all resulted in a confession, the machine and
environment is intimidating
Need to get work out how effective it can be. You must ask proper questions and follow the
proper protocol.
This is just a tool.
Good tool, it has helped a lot.
Political aspects of the technology
Unfortunately a lot of confusion about what it is supposed to do; opposition from polygraph
industry.
Just another tool in the tool box, Approximately 2-5% error
It is a good investigative tool, Stress indication is not a lie indication. When failures occur it is
usually associated with the investigator. It can cause a problem. The key is to investigate why
stress is present.
I don't believe its 100% but a good tool, useful as an interrogation tool, good for pre-
employment screening,
We live in upscale area, we deal with educated people, they are not intimidated by the CVSA.
They know that the machine is not perfect. The less educated you are, the more likely they are
to respond the interview process.




                                                     53

                                          UNCLASSIFIED
   Case 4:20-cv-00521-LPR Document 19-9 Filed 12/09/20 Page 58 of 58

                                      UNCLASSIFIED


Just a tool, people want it to do everything, it needs to be used as part of a larger exercise, still
requires skill, not a lie detector machine, more of verification device, psychology of process
very important.
Just a tool, polygraph should stop beating us up, just different approaches
I think it is a great tool, effective, I think there is a place for both poly and CVSA). It has been a
great tool for us.
Product support has been good, I wish all departments would use the device.
Needs to be done according to protocol, good tool, don't want to cut corners with tool
When you are done, you never have an inconclusive
One of the best investigative tools that I have ever had
NITV support is good
I'm impressed with it but its just a tool, experience and good investigative techniques still
essential
If we are not getting anywhere we use the CVSA
None
Just a tool, not always reliable
It is as good as the interrogator
Just a tool
Helps provide guidance to the investigator, gives direction when we get stuck
The politics are frustrating
Helps generate confessions when other approaches fail
We use the tool because it works for us.
Just a tool but one that we often find useful.
We like the tool it does show stress.
Works well for us, the training can be expensive but you have to be recertified every three years
User friendly, easier than polygraph
Politics between polygraph and CVSA community frustrating.
Just a tool that we use
Helpful when we want to interview victims since it is not intrusive
We like the tool but a lot of people don't believe in it.
Not 100% but with preparation it is very useful




                                                 54

                                      UNCLASSIFIED
